Citation Nr: 1034364	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Entitlement to service connection for larynx cancer as a 
result of exposure to ionizing radiation.

2.	Entitlement to service connection for alopecia secondary to 
larynx cancer as a result of exposure to ionizing radiation.

3.	Entitlement to service connection for hearing loss.

4.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to August 1946.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2009 by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO) and has 
subsequently been transferred to the St. Petersburg, Florida, RO. 

The issue of entitlement to service connection for hearing loss 
and tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The medical evidence shows that the Veteran's cancer of the 
larynx was first clinically manifest many years after his 
discharge from active service in August 1946; there is no 
competent evidence showing that the larynx cancer is related 
to disease or injury, including exposure to ionizing 
radiation, during active service.

2.	Alopecia did not have its onset in service and is not causally 
related to service or a service-connected disability.


CONCLUSION OF LAW

1.	Cancer of larynx was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or the 
result of exposure to ionizing radiation.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2009).

2.	The criteria for service connection for alopecia, secondary to 
cancer of larynx as a result of exposure to ionizing radiation 
have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
statements, as well as service treatment records, and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; (2) 
existence of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date of 
benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In August 2007 the agency of original jurisdiction (AOJ) provided 
the notice required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  This letter 
also complied with the notice regulations pursuant to Dingess.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
In addition, the VA has also done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records, request information on 
radiation exposure from the Department of Army, and providing a 
Board hearing.  Consequently, the duty to notify and assist has 
been met.

Service Connection

Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
See 38 C.F.R.§ 3.303(b) (2009).

Cancer of the larynx as a result of exposure to ionizing 
radiation

Service connection for disabilities claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition at 
issue is a radiogenic disease.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the fact 
that the requirements of a presumptive regulation are not met 
does not in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on July 
1, 1946; or internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation- exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2) are: leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, cancer of 
the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is indicated), 
cancer of the salivary glands, cancer of the urinary tract; 
bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the 
brain; cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" 
under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the 
presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the 
veteran may still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation in 
service. 

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; 
(iv) lung cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) 
nonmalignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and central 
nervous system; (xxi) cancer of the rectum; (xxii) lymphomas 
other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) 
any other cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that prostate cancer and skin cancer become manifest 
five years or more after exposure. 38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data 
will be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of Hiroshima 
or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2) (2008). In all other claims, 38 C.F.R. § 3.311(a) 
requires that a request be made for any available records 
concerning the veteran's exposure to radiation.  These records 
normally include but may not be limited to the veteran's Record 
of Occupational Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other records which may 
contain information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation of 
a dose estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2009).  

The Under Secretary for Benefits shall render an opinion that it 
is as least as likely as not the veteran's disease resulted from 
exposure to ionizing radiation in service based upon sound 
scientific and medical evidence supporting the conclusion or 
there is no reasonably possibility that the veteran's disease 
resulted from radiation exposure.  38 C.F.R. § 3.311(c).

The relevant factors to aid in assessing whether the Veteran's 
exposure to radiation caused the current disease include:

1.	The probable dose, in terms of dose type, rate, and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimeter devices 
employed in its measurement or the methodologies employed 
in its estimation;

2.	The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific 
pathology;

3.	The Veteran's gender and pertinent family history;

4.	The Veteran's age;

5.	The time lapse between exposure and the onset of the 
disease; and,

6.	The extent to which exposure to radiation or other 
carcinogens outside of service may have contributed to the 
development of the disease.                                       
38 C.F.R. § 3.311(e).

In September 2008, DTRA determined that the Veteran was present 
with American occupation forces in Nagasaki, Japan. Per the 
Veteran's statements, the DTRA prepared a scenario of the 
Veteran's participation and radiation exposure.  The scenario 
stated he was assigned to the Signal Company, Headquarters 
Battalion, 2nd Marine Division from January 14, 1945 to August 
1946, at the rank of Private and a military occupational 
specialty of Radio Operator.  He arrived at Nagasaki on September 
23, 1945 aboard the USS BRAXTON and disembarked the next day. His 
unit was relocated to Sasebo (approximately 30 miles from 
Nagasaki and 180 miles from Hiroshima) on January 7, 1946.  The 
Veteran was promoted to Private First Class on February 1, 1946.  
He embarked aboard the USS KERSHAW at Sasebo, Japan, on July 7, 
1946, sailed the next day, and arrived at Norfolk, Virginia on 
August 8, 1946.  The Veteran reported he was no given a gas mask 
or other protective clothing or equipment after arriving in 
Nagasaki a couple of weeks after the second atomic bomb was 
dropped. See Scenario of Participation and Radiation Exposure, 
signed August 2008. 

The DTRA made the following presumptions regarding the aspects of 
the Veteran's exposure during his participation in the occupation 
of Japan to ensure that his dose was not underestimated.  First, 
the Veteran was a assigned duties from September 23, 1945 to 
January 1946, at the "hottest" spot in the hypocenter at Nagasaki 
or in the vicinity of Nishiyama Reservoir in Nagasaki.  Second, 
the Veteran either worked eight hours per day at the hypocenter 
or four hours per day in the downwind fallout area in Hiroshima 
or near the Nishiyama Reservoir (even though there are no 
indications that military activities were concentrated in 
downwind areas). Third, for the inhalation dose calculation, the 
intake of contaminants will be characterized by these parameters 
(resuspension, breathing rate, and particle size), with values 
chosen to maximize the internal dose.  Fourth, the ingestion dose 
calculation, the Nishiyama Reservoir was the sole source of his 
drinking water and that the contaminants that fell in that area 
were completely dissolved in the water and, therefore, available 
for consumption.  In August 2008, the Veteran returned a signed 
form in which he indicated agreement with the DTRA scenario.  He 
also added that he was on separate "clean up detail" with 
soldiers from other outfits assigned to pick up debris.  Id.

In October 2008, the VA Compensation and Pension service obtained 
opinion from the Commander, U.S. Navy, Nuclear Test Personnel 
Review.  The report noted that VA conceded the Veteran's presence 
with occupation forces.  The estimated exposure to ionizing 
radiation were as follows:

   Total external gamma dose:     0.265 rem
   Upper bound total external gamma dose:     0.794 rem
   
   Internal committed alpha dose to the vocal cords:     0.016 
rem
   Upper bound committed alpha dose to the vocal cords:     0.16 
rem
   
   Internal committed beta plus gamma dose to the vocal cords:     
0.039 rem
   Upper bound committed beta plus gamma dose to the vocal cords:     
0.39 rem
   
   Internal committed alpha dose to the anterior commisure:     
0.016 rem
   Upper bound committed alpha dose to the anterior commisure:     
0.16 rem
   
   Internal committed beta plus gamma dose to the anterior 
commisure:   0.039 rem
   Upper bound committed beta plus gamma dose to the anterior 
   commisure:  0.39 rem 	
   
In November 2008, in accordance with 38 C.F.R. § 3.311(b), the VA 
Director of Compensation and Pension requested a opinion from the 
VA's Under Secretary for Health on the question of whether larynx 
cancer was caused by exposure to ionizing radiation.  In addition 
to the dose estimate by the DTRA, the VA Director of Compensation 
and Pension provided the following information: the Veteran was 
19 years old at the time of his exposure to radiation in 
Nagasaki.  The Veteran's cancer of the larynx was diagnosed in 
January 2005; 59 years after his last exposure to radiation.  It 
was acknowledged that there was no indication of post-service 
radiation exposure and that medical records from January 2005 
disclosed the Veteran stopped smoking cigarettes 25 years 
previously.  There is no information regarding family history of 
cancer .  See VA Director of Compensation and Pension Memorandum 
to the Under Secretary for Health, dated October 2008.

In December 2008, the Chief of Public Health and Environmental 
Hazards Officer responded to the request.  The response stated 
that the Interactive Radioepidemiological Program (IREP) of the 
National Institute for Occupational Safety and Health (NIOSH) was 
used to estimate the likelihood that exposure to ionizing 
radiation was responsible for the Veteran's larynx cancer.  Using 
the data provided by the DTRA the program calculated a 99th 
percentile value for the probability of causation of 0.98 percent 
for larynx cancer.  Therefore, based on their research, the Chief 
opined "it is unlikely that either the [V]eteran's cancer of the 
larynx (vocal cords including anterior commisure) can be 
attributed to ionizing ration exposure while in military 
service."   See Chief Public Health and Environmental Hazards 
Officer Memorandum to Director of Compensation and Pension 
Services, dated December 2008.

In January 2009, having reviewed the opinion the VA Director of 
the Compensation and Pension Service concluded that there was no 
reasonable possibility that the Veteran's cancer of the larynx 
resulted from exposure to radiation in service.

Based on the evidence of record outlined above, the Veteran's 
claim of service connection for cancer of the larynx as a result 
of exposure to ionizing radiation must be denied.   

On the basis of the service treatment records, cancer of the 
larynx was not affirmatively shown to have had onset during 
service and service connection is not established under 38 
U.S.C.A. § 1110; 38 C.F.R. §3.303(a).  The Board notes that the 
Veteran does not claim direct service connection for cancer of 
the larynx, rather he argues it is related to radiation exposure 
during service. 

There is no competent evidence either contemporaneous with or 
after service that cancer of the larynx was noted or observed 
during service, the principles of service connection pertaining 
to chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

The record does show that after service cancer of the larynx by 
biopsy was first documented in 2005, well beyond the one-year 
presumptive period for larynx cancer as a chronic disease 
following separation from service in August 1946 under 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Larynx cancer is not on the list of specific diseases associated 
with radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  However, larynx cancer qualifies as a radiogenic 
disease under 38 C.F.R. § 3.311.  As stated above, under 38 
C.F.R. § 3.311, there is no presumption of service connection for 
a radiogenic disease, rather 38 C.F.R. § 3.311 provides special 
procedures for evidentiary development and adjudication of a 
claim.  Implicit in the regulation is the requirement for 
evidence of a medical nexus between the exposure to the ionizing 
radiation and the claimed disability.  

The opinions obtained by the VA Under Secretary of Health 
determined that the Veteran's cancer of the larynx was not likely 
related to ionizing radiation exposure while in service.  The 
Veteran can establish service connection with proof of direct 
causation, that is, cancer of the larynx were actually caused by 
exposure to ionizing radiation, but as the evidence shows 
causation under 38 C.F.R. § 3.311 is directly related to the 
level of radiation exposure.  The evidence establishes that the 
Veteran's level of radiation exposure is in the 99th percentile 
that the probability of causation of 0.98 percent.

As the Veteran has not submitted a dose estimate from a credible 
source, a referral to independent expert to reconcile any 
material difference between a dose estimate from a credible 
source and dose data derived from official military records is 
not warranted under 38 C.F.R. § 3.311.

In statements submitted in September 2007 and July 2008, Veteran 
also claimed that a private doctor stated to him that his cancer 
was caused by the radiation exposure.  In a May 2007 letter from 
Dr. K. H. Farrell, the Veteran's private ear, nose, and throat 
specialist, stated "[i]t is very possible his radiation exposure 
in Japan in 1945 was a possible cause" for the Veteran's larynx 
cancer.  See Dr. K. H. Farrell's letter, dated May 2007.  Dr. 
Farrell submitted another letter in August 2009 that he has 
treated the Veteran since December 2004 and diagnosed the Veteran 
with cancer of the vocal cords in 2005 and 2006 and noted that 
the Veteran is currently free of cancer.  Dr. Farrell stated that 
he has "been reading the literature of [his] specialty for 40 
years and remember a lot of anecdotal evidence that a late 
complication of radiation exposure can be vocal cord cancer and 
other squamous cell carcinoma from the nasopharynx to the 
esophagus."  Dr. Farrell opined that the Veteran's "radiation 
exposure was a major aggravating factor [in] acquiring vocal cord 
cancer of 50 years after the exposure."  See Dr. K. H. Farrell's 
letter, dated August 2009.

In comparing positive and negative evidence, the Board may favor 
the opinion of one competent medical professional over that of 
another, as long as an adequate statement of reasons and bases is 
provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  With 
regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves-Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Among the 
factors for assessing the probative value of a medical opinion 
are the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).

Considering the relative merits of the analytical findings and 
the details of the opinions, the Board places more weight on the 
opinion from the VA Director of Compensation and Pension Service 
and Chief Public Health and Environmental Hazards Officer as they 
were supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable opinions by 
the Veteran's private doctor, Dr. Farrell.  An opinion expressed 
in the term of possibility implies that it may not be possible 
and it is too speculative to establish a nexus between the 
Veteran's larynx cancer and radiation exposure.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (The term "possibility" also implies 
that it "may not be possible" and it is too speculative to 
establish a nexus.).  Furthermore, Dr. Farrell did not have all 
the relevant facts before him. Conversely, the opinions in 
December 2008 and January 2009 were based on the level of the 
Veteran's radiation exposure, which was confirmed by DTRA in 
October 2008.  

The Board finds that the December 2008 and January 2009 opinions 
are more persuasive in that they specifically addresses the 
question of whether the Veteran's cancer of the larynx was caused 
by radiation exposure during service.. See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
Clearly, these conclusions were reached after a review of the 
extensive review of the Veteran's statements of radiation 
exposure during service, service and post-service medical records 
and evaluation of the relative probative value of the clinical 
evidence. Thus, the Board finds that this medical opinion- which 
weighs against the claim-is entitled to more weight.  See Hayes, 
5 Vet. App. at 69-70; see also Guerrieri, 4 Vet. App. at 470-471.

As for the Veteran's statements associating cancer of the larynx 
to exposure to ionizing radiation, where, as here, there is a 
question of medical causation, that is, evidence of an 
association or link between the Veteran's radiation exposure in 
service and cancer of the larynx and alopecia, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  As a 
lay person, the Veteran is not qualified through education, 
training, and expertise to offer a medical diagnosis or an 
opinion on medical causation.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such an 
opinion, his statements are not competent evidence and are 
excluded, that is, the statements and testimony are not to be 
consider as evidence in support of the claim.

For these reasons, the preponderance of the evidence is against 
the claim of service connection for cancer of the larynx to 
include as due to exposure to ionizing radiation under the 
pertinent theories of service connection, including based on 
proof of actual causation under Combee.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Alopecia

The Board notes the Veteran does not claim entitlement to service 
connection for alopecia on a direct basis, which is to say, he 
does not claim that this disorder began in service and/or have 
persisted from service to the present time.  Rather, the Veteran 
claims entitlement to service connection for his condition 
secondary to ionizing radiation exposure in service.  

In this case, because service connection has not been granted for 
a cancer of the larynx as a result of exposure to ionizing 
radiation, service connection for alopecia as secondary to a 
cancer of the larynx must also be denied.  Additionally, the 
Board notes that in the absence of supporting evidence or even 
supporting contentions, the evidence preponderates against this 
disorder as having developed in service or having developed to a 
compensable degree within the first post-service year, or 
otherwise being causally related to service, so as to support 
service connection on a direct or first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Therefore, the preponderance of the evidence is against the 
Veteran's claim and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cancer of the larynx as a 
result of exposure to ionizing radiation is denied.

Entitlement to service connection for alopecia secondary to 
cancer of the larynx as a result of exposure to ionizing 
radiation is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran stated he has loud noise exposure during service from 
shelling in Okinawa, Japan, and being shelled by kamikaze planes.  
See Veteran's statement, dated September 2007.  In addition, the 
Veteran stated he has experienced tinnitus "ever since... the 
heavy pounding of bombs and artillery."  See Veteran's 
statement, received May 2007.

According to the evidence of record, the Veteran underwent a VA 
audiological examination in May 2009 where he was diagnosed with 
bilateral sensorineural hearing loss with constant tinnitus.  
However, while the examiner acknowledged an opinion was 
requested, she was unable to render an opinion as to whether it 
was related to service because the claims file was not available 
for review. 

Therefore, the Board finds that the appeal should be remanded in 
order to obtain an opinion with respect to the etiology of the 
Veteran's reported hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the VA examiner who conducted 
the May 2009 examination to review the 
Veteran's claims folder and render an 
opinion regarding the etiology of the 
diagnosed bilateral hearing loss and 
tinnitus.  The review should be indicated 
in the report.  If this examiner is not 
available, arrange for a VA examination by 
another qualified audiologist for an 
opinion.  The entire claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination and this 
should be acknowledged in the report.

Based upon a comprehensive review of the 
claims file and objective clinical 
evaluation including the findings of the 
May 2009 VA examination, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
current bilateral hearing loss or tinnitus 
is related to the Veteran's military 
service - and, in particular, to any type 
of acoustic trauma claimed by the Veteran.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable 
or unfavorable to the claims.

2.	Thereafter, the AMC should readjudicate 
the Veteran's claim.  Thereafter the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


